Gunby, J.
An agent who is authorized to lease is not authorized to bind his principal for costs of suits brought to recover possession of the property leased. Nor can the “ local attorney ” of a railroad company bring or authorize suits for it without consultation and special instructions to. that effect.
*342. A lessee has no right to bring suit to oust occupants or tenants of the property rented by him; the lessee can protect the property leased from disturbance by trespassers, he can oppose those who have no right to any interest in the thing, but he cannot carry on a contest with one who claims either the possession or the ownership of the leased premises: C. P. 48; 31 An. 607. If,-therefore, the lessee institute a number of suits to force occupants to vacate or to pay him rent, he cannot impose the costs of such suits, nor his attorney’s fees therein, upon his lessor.
3. But it is the primary duty of the lessor to put the lessee in possession of the thing leased. C. C. 2696. If he leases property, he will not be permitted to explain that the lessee knew that the premises were in possession of other occupants, and simply bought the right to force them to pay rent, but where the lessee fails to. get possession, the lessor is responsible for all damages accruing therefrom, and for the nett profits which the lessee would have made had the thing been delivered to him.